                                                                   53rd at Third
                                                                   885 Third Avenue
                                                                   New York, New York 10022-4834
                                                                   Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                   www.lw.com

                                                                   FIRM / AFFILIATE OFFICES
                                                                   Beijing         Moscow
                                                                   Boston          Munich
                                                                   Brussels        New York
                                                                   Century City    Orange County
                                                                   Chicago         Paris

November 1, 2018                                                   Dubai           Riyadh
                                                                   Düsseldorf      Rome
                                                                   Frankfurt       San Diego
                                                                   Hamburg         San Francisco
VIA ECF                                                            Hong Kong       Seoul
                                                                   Houston         Shanghai
                                                                   London          Silicon Valley
Hon. Judith C. McCarthy                                            Los Angeles     Singapore
United States Magistrate Judge                                     Madrid          Tokyo
Southern District of New York                                      Milan           Washington, D.C.

300 Quarropas Street
White Plains, New York 10601-4150

Re:    National Association for the Advancement of Colored People,
       Spring Valley Branch v. East Ramapo Central School District, No. 17 Civ. 8943

Dear Judge McCarthy:

       We write on behalf of the Plaintiffs in the above referenced action to request the Court’s
authorization to file a document under seal in connection with Plaintiff’s Letter Motion to compel
non-party Yehuda Oshry to produce documents and provide testimony, dated October 25, 2018
(the “Letter Motion to Compel”).

         Plaintiffs request that Exhibit F to the Letter Motion to Compel, an excerpt from text
messages produced in this case, be filed under seal. The document is designated “confidential”
pursuant to the Parties’ Stipulated Protective Order, dated February 6, 2018 (the, “Protective
Order”), and was inadvertently filed as an exhibit to the Letter Motion to Compel (Docket
No. 171-6). A copy of the Protective Order is attached to this letter as Exhibit A and was also
previously filed with the Court (Docket No. 64). Promptly after Plaintiffs discovered that Exhibit
F should have been filed under seal, they contacted the ECF clerk to temporarily restrict the exhibit
so that it cannot be accessed by the public. Plaintiffs now request that the Court allow Exhibit F
to be filed under seal.

        Exhibit F consists of excerpts of text messages discussing public Board meetings and
signature collections for Board elections. Plaintiffs do not believe that Exhibit F contains
information that “adversely affect[s] the producing person’s privacy obligations or personal
interests.” (Protective Order, “Definitions”). However, because Defendants designated this
information as “confidential,” Plaintiffs respectfully request that the above exhibit be filed under
seal. Plaintiffs also attach a proposed order for the Court’s consideration as Exhibit B to this letter.
We appreciate Your Honor’s consideration in this matter.
November 1, 2018
Page 2




                                    Respectfully submitted,

                                    /s/ Claudia T. Salomon
                                    Claudia T. Salomon

cc: All Counsel of Record via ECF
